PER CURIAM.
We affirm the trial court’s amended deficiency judgment. In the original deficiency judgment, the trial court made findings which confirmed that appellee was entitled to same.
The property was sold to a bona fide, independent third-party purchaser at a foreclosure sale, after the final judgment of foreclosure had awarded appellee a first lien and appellee had bid at the sale.
There is ample authority for the trial court’s award of the amended deficiency judgment. See R.K. Cooper Construction Co. v. Fulton, 216 So.2d 11 (Fla.1968); Flagship State Bank of Jacksonville v. Drew Equipment Co., 392 So.2d 609 (Fla. 5th DCA 1981).
WARNER, C.J., STONE, J., and GLICKSTEIN, HUGH S., Senior Judge, concur.